13‐503‐cr 
        United States v. Torres 
         
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
                                                   
                                     AMENDED SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.  CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).  A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 12th day of September, two thousand 
        fourteen. 
                                          
        PRESENT:  JOHN M. WALKER, JR., 
                     RICHARD C. WESLEY,* 
                                  Circuit Judges, 
        ____________________________________________  
         
        UNITED STATES OF AMERICA,  
         
                                  Appellee, 
         
                     ‐v.‐                                        No. 13‐503‐cr 
         
        HIRAM J. TORRES, 
                                  Defendant‐Appellant.            

        * The Honorable Debra Ann Livingston, a member of the original panel, subsequently 
        recused herself from consideration of this case. The remaining two members of the 
        panel, who are in agreement, decide this appeal in accordance with Internal Operating 
        Procedure E(b) of the Rules of the United States Court of Appeals for the Second 
        Circuit. See 28 U.S.C. § 46(d); cf. United States v. Desimone, 140 F.3d 457, 458 (2d Cir. 
        1998). 
 ____________________________________________  
 FOR APPELLANT:         David S. Hammer, New York, NY. 
  
 FOR APPELLEE:          Nola B. Heller, Michael A. Levy, Assistant United States 
                        Attorneys, for Preet Bharara, United States Attorney for 
                        the Southern District of New York, New York, NY.           
 ____________________________________________  
  
       Appeal from the United States District Court for the Southern District of 
 New York (Sidney H. Stein, Judge). 
  
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the sentence of the district court be and 

hereby is AFFIRMED. 

       In January 2011, pursuant to a cooperation agreement, Defendant Hiram 

Torres pled guilty to a six count information in the United States District Court 

for the Southern District of New York. The information charged him with, 

among other things, two robberies obstructing interstate commerce, 18 U.S.C. 

§ 1951, and two counts of brandishing a firearm during those robberies, 18 U.S.C. 

§ 924(c)(1)(A)(ii). When Torres committed these crimes he already had two 

robbery convictions in New York state court and had only been recently released 

from a lengthy prison sentence for the most recent of these convictions.  

       Nonetheless, in recognition of the substantial assistance he provided to the 

government, the district court sentenced Torres to only 130 months in prison. 



                                         2
This was twenty months less than the sentence the Probation Office 

recommended and substantially less than the guidelines range as calculated by 

the Probation Office. Torres now appeals this sentence arguing that the district 

court misstated the length of his previous incarcerations and based his sentence, 

in part, on a perceived inability to learn from these previous stints in prison. 

      As an initial matter, Torres concedes that this argument was not raised 

below. Accordingly, we review only for plain error. United States v. Verkhoglyad, 

516 F.3d 122, 128 (2d Cir. 2008). Plain error exists when “(1) there is an error; (2) 

the error is clear or obvious . . . ; (3) the error affected the appellant’s substantial 

rights, which in the ordinary case means it affected the outcome of the district 

court proceedings; and (4) the error seriously affects the fairness, integrity or 

public reputation of judicial proceedings.” United States v. Alvarado, 720 F.3d 153, 

157 (2d Cir. 2013) (internal quotation marks omitted). We do not find plain error.  

      First, the district court misstated the length of Defendant’s sentences when 

echoing a number offered by defense counsel. But elsewhere, the court explicitly 

adopted the PSR which correctly stated the length of Defendant’s prior 

incarcerations. Second, the precise length of Defendant’s prior incarcerations is 

immaterial. The court based its sentencing decision on the fact that Defendant 




                                            3
committed the instant robberies shortly after he completed a very lengthy prison 

sentence for identical conduct. The district court’s point was that Defendant was 

in prison a long time, and it didn’t change his behavior. Defendant’s actual time 

in prison and the time his counsel claimed he had spent in prison were both 

more than sufficient to support the district court’s conclusion. Third, although 

the district court misstated the length of Defendant’s prior incarcerations at 

sentencing, this misstatement does not “seriously affect[] the fairness, integrity or 

public reputation of judicial proceedings.” Alvarado, 720 F.3d at 157. Finally, as 

the Government points out, the Probation Office made a serious error in 

Defendant’s favor when it calculated his guideline range. Were this error 

corrected in a new sentencing proceeding, Defendant would face a guidelines 

range far harsher than the one under which he was sentenced and he could 

receive a higher sentence than the one imposed. Consequently, we do not think 

that “but for counsel’s . . . errors, the result of the proceeding would have been 

different” in any way that would favor Defendant. Johnson v. United States, 313 

F.3d 815, 818 (2d Cir. 2002). 

       




                                          4
    For the reasons stated above, the sentence of the district court is 

AFFIRMED.  

                        
                                     FOR THE COURT: 
                                     Catherine O’Hagan Wolfe, Clerk 
 
                                       




                                          5